SHIRLEY S. ABRAHAMSON, C.J.
¶ 45. (<dissenting). I write to make four points.
¶ 46. I. The majority opinion errs in declaring that the defendant, Carl L. Dowdy, forfeited the right to obtain review in this court of the question whether a circuit court has inherent authority to reduce the length of probation. Under the well understood rule of forfeiture, the case law applying the rule, and rules of appellate practice, it is clear that the defendant did not forfeit the right to have this court decide the inherent authority issue. Neither party argued or briefed the forfeiture issue. The court has taken its own detour and its conclusion is contrary to accepted practice. Thus, this court should address whether circuit courts have inherent authority to reduce the length of probation.
¶ 47. II. I would hold that circuit courts possess inherent authority to reduce the length of probation.
¶ 48. III. This court should also delineate the scope of a circuit court's inherent authority to reduce the length of probation. I would hold that a circuit court *588may exercise its inherent authority to reduce the length of probation only "for cause."1 The "for cause" standard means that a circuit court will exercise its inherent authority when doing so advances the dual purposes of probation: "to rehabilitate the defendant and to protect society without placing the defendant in prison."
¶ 49. Because the purposes of probation and sentencing are not the same, I conclude that the scope of a circuit court's inherent authority to reduce the length of probation is not the same as the scope of a circuit court's inherent authority to modify a sentence.
¶ 50. Had this court addressed the issue of inherent authority and its scope, it would have been appropriate to remand the matter to the court of appeals to determine whether the circuit court's order is consistent with the circuit court's inherent authority, as defined by this court.
¶ 51. IV Because this court has not decided whether circuit courts possess the inherent authority to reduce the length of probation and a probationer is not limited to bringing only one motion to reduce the length of probation,2 the defendant is free to petition the circuit court again to reduce the length of his probation and argue that it has inherent, but not statutory, authority to do so.
*589I
¶ 52. The majority refuses to address the issue of a circuit court's inherent authority to reduce the length of probation. The majority opinion avoids deciding the issue by mistakenly relying on the well-recognized rule that "issues not raised in the circuit court will not be considered for the first time on appeal."3
¶ 53. Neither party argued (orally or in writing) that either party forfeited the right to have this court decide the issue of a circuit court's inherent authority in the present case. Once again, the court is on a detour of its own, without briefs or argument. Although the majority does not use the word "forfeiture," it clearly invokes a forfeiture rule.
¶ 54. "[Forfeiture is the failure to make the timely assertion of a right"4 and it applies to a losing party at trial who wishes to raise an issue in an appellate court that he or she failed to raise in the circuit court. In the present case, however, the majority opinion applies the forfeiture rule to the party who won in the circuit court (the defendant) and is furnishing this court with a new argument supporting the circuit court's order.
¶ 55. This court explained forfeiture in State v. Ndina, 2009 WI 21, 315 Wis. 2d 653, 761 N.W.2d 612, as follows:
*590[S]ome rights are forfeited when they are not claimed at trial; a mere failure to object constitutes a forfeiture of the right on appellate review. The purpose of the "forfeiture" rule is to enable the circuit court to avoid or correct any error with minimal disruption of the judicial process, eliminating the need for appeal. The forfeiture rule also gives both parties and the circuit court notice of the issue and a fair opportunity to address the objection; encourages attorneys to diligently prepare for and conduct trials; and prevents attorneys from "sandbagging" opposing counsel by failing to object to an error for strategic reasons and later claiming that the error is grounds for reversal.5
¶ 56. The defendant in the instant case proceeded correctly and nevertheless has a forfeiture called on him. Several rules governing forfeiture come into play in the instant case, all favorable to the defendant so that forfeiture should not be declared.
¶ 57. First, a victorious party in the circuit court, here the defendant, need not raise alternative arguments in the circuit court to fortify the circuit court's ruling to preserve these arguments for review in this court. (See second rule below.) Furthermore, a circuit court need not give alternative grounds for a ruling.
¶ 58. Second, the general rule is that a respondent in the court of appeals (here, the defendant) may advance, and the court of appeals can consider, a ground for sustaining the circuit court's order or judgment, even if it was not raised in the circuit court. See, e.g., Glendenning's Limestone & Ready-Mix Co. v. Reimer, 2006 WI App 161, ¶ 14, 295 Wis. 2d 556, 721 N.W.2d 704; Doe v. Gen. Motors Acceptance Corp., 2001 WI App 199, ¶ 7, 247 Wis. 2d 564, 635 N.W.2d 7.
*591¶ 59. In the present case, the State lost in the circuit court and appealed to the court of appeals. The State argued in the court of appeals that the circuit court lacked statutory power. The State further argued, for the first time, that even though the circuit court probably had inherent authority to reduce the length of probation, the circuit court did not exercise that authority properly.
¶ 60. In response to the State, the defendant argued in the court of appeals that the circuit court reached the correct result not only on its stated ground of statutory power, but also on the basis of a ground upon which the circuit court did not rely, namely its inherent authority to reduce the length of probation. The defendant lost in the court of appeals on both arguments and sought review in this court on the issue of the power of a circuit court to reduce the length of probation.
¶ 61. Third, on review in this court, this court will affirm a circuit court's judgment or order on a new ground, even if the circuit court reached its result for the wrong reason, as long as the record is adequate and the parties have had an opportunity to brief the issue here. Kolpin v. Pioneer Power & Light Co., 162 Wis. 2d 1, 30, 469 N.W.2d 595 (1991); State v. Alles, 106 Wis. 2d 368, 391-92, 316 N.W.2d 378 (1982).
¶ 62. Fourth, in his petition for review in this court the defendant correctly preserved the issue of a circuit court's inherent authority, stating the issue presented to this court as follows: "If the circuit court did not have statutory authority to reduce the length of Dowdy's probation, did the court have inherent authority to do so?" This statement in the petition for review protected the defendant's right to argue the issue of inherent authority before this court.6
*592¶ 63. The State's response to the defendant's petition for review did not assert that the defendant had forfeited his right to review of the issue of a circuit court's inherent authority.7 Both parties thoroughly briefed the issue of a circuit court's inherent authority in this court.
¶ 64. Thus, on the basis of these four rules of appellate practice, the rule of forfeiture does not apply here. The issue of a circuit court's inherent authority to reduce the length of probation is properly before this court, and this court should address it.
¶ 65. Finally, even if the rule of forfeiture does apply (and it does not), this case clearly falls into the class of cases in which this court ignores the rule of forfeiture , and exercises its discretion to address an issue.8 Forfeiture "is not absolute and exceptions are made."9 The rule of forfeiture is "one of administration and does not involve the Court's power to address the issues raised."10
¶ 66. In numerous cases, the court has declared that it is appropriate to address an issue when "all new issues raised are legal questions, the parties have *593thoroughly briefed the issues and there are no disputed issues of fact."11
¶ 67. The present case is one in which the rule of forfeiture could appropriately be overlooked by this court. The issue of the circuit court's inherent authority to reduce the length of probation is a question of law, and no disputed facts exist. The circuit court's inherent authority in this realm " 'is one of sufficient public interest to merit decision.' "12
¶ 68. The issue arises frequently, and deciding the issue will assist the State, future defendants and probationers, and circuit courts. Several circuit court cases in which the circuit courts operated with the understanding that they had authority to reduce the length of probation consistent with probation's purpose of rehabilitating the defendant and protecting the public are set forth in the Nonparty Brief and Appendix of the Wisconsin State Public Defender and the Wisconsin Association of Criminal Defense Lawyers. An informal survey of members of the Wisconsin Association of Criminal Defense Lawyers reported that circuit courts in counties across the state have reduced the length of probation.
¶ 69. By casting doubt on the general understanding of circuit courts about their inherent authority to reduce the length of probation, the court of appeals decision eliminates a critical tool currently used by circuit courts that provides flexibility to ensure the terms and conditions of probation are effective.
¶ 70. Deciding the issue in the present case will not work an injustice on either the State or the defendant, both of whom briefed the issue at length.
*594¶ 71. For these reasons, I conclude that the court has erred in relying on a forfeiture and that the court should decide whether a circuit court has inherent authority to reduce a defendant's length of probation.
II
¶ 72. I turn now to the question whether a circuit court has inherent authority to reduce the length of probation.
¶ 73. Neither party disputes that circuit courts have inherent authority to reduce the length of a defendant's probation. I agree with the parties on this issue.
¶ 74. Circuit courts have "inherent, implied and incidental powers."13 These terms are used together, separately, and also interchangeably in the case law14 " 'to describe those powers which must necessarily be used' to enable the judiciary to accomplish its constitutionally and legislatively mandated functions."15 Rather than use these three terms — inherent, implied, and *595incidental — to describe a circuit court's powers in the present case, I use the term "inherent authority," as do the parties and the court of appeals.
¶ 75. Case law teaches that "an inherent power is one without which a court cannot properly function."16 The question then is whether a circuit court needs authority to reduce the length of probation to accomplish its constitutionally or legislatively mandated functions, that is, whether a circuit court needs this authority for its orderly functioning as a court in imposing probation and governing the terms and conditions of probation as the legislature has provided.
¶ 76. It is well established that the legislative branch mandates criminal penalties. Discussing judicial powers, the court has treated probation like sentencing as follows: "[L]ike sentencing, the legislature has specifically granted the judiciary the authority to impose probation as an alternative to sentencing. Wis. Stat. § 973.09(l)(a). Without such statutory authority, a court could not place a defendant on probation."17
¶ 77. In discussing the constitutional separation of powers doctrine with regard to sentencing — that is, the respective powers of the legislative, executive, and judicial branches over sentencing — the court has treated probation like sentencing as follows: "Like sentencing, *596the legislature has constitutional authority to offer probation as an alternative to sentencing, the judiciary has authority to impose probation, and the executive branch has the authority to administer probation."18 The court has explicitly declared that "probation and probation revocation are within shared powers" of the legislative, executive and judicial branches of government.19
¶ 78. With regard to a circuit court's authority to modify a sentence, the court has declared: "The power to modify a sentence is one of the judiciary's inherent powers."20
¶ 79. With regard to a circuit court's authority over probation, the court has declared that" 'inherent within the probation statute is the court's continued power to effectuate the dual purposes of probation, namely, rehabilitating the defendant and protecting society, through the court's authority to modify or extend probationary terms.' "21
¶ 80. The court has not explicitly stated that circuit courts possess inherent authority to reduce the length of probation, although existing case law leads to the conclusion that reduction of the length of probation *597falls within a circuit court's inherent authority over probation, just as modification of a sentence falls within a circuit court's inherent authority over sentencing.
¶ 81. The State, the defendant,22 the Department of Corrections,23 the American Bar Association,24 and circuit courts across the state25 assume or affirmatively adopt the principle that a circuit court has authority to *598reduce the length of probation. These sources view this authority as essential to the judicial function of imposing probation. Unless circuit courts have inherent authority to reduce the length of probation when necessary to effectuate the dual purposes of probation, a circuit court's ability to impose and govern probation fairly and effectively will be undermined.
¶ 82. That a circuit court has inherent authority to reduce the length of probation does not conflict with former Wis. Stat. § 973.09(3)(d) (2009-10), which allowed the Department of Corrections to "modify a person's period of probation and discharge the person from probation if the person has completed 50% of his or her period of probation," or the recently modified § 973.09(3)(d), which allows a circuit court to discharge a probationer when specific statutory conditions are met, including a petition by the Department of Corrections to a circuit court to reduce the length of probation.26
¶ 83. Because probation is a power that the judicial branch shares with the legislative and executive branches, a circuit court may not unduly burden or substantially interfere with the power of the other branches with regard to probation, and the legislative and executive branches may not unduly burden or substantially interfere with the judiciary's function *599with regard to probation.27 I conclude that a circuit court's authority to reduce the length of probation does not unduly interfere with the powers of the legislative or executive branches regarding probation.
¶ 84. Although the legislature has granted the Department of Corrections (an executive branch agency) powers relating to the reduction of the length of probation, a circuit court's exercising judicial power to reduce the length of probation does not unduly interfere with the powers the legislature has granted the executive branch.
¶ 85. The Department of Corrections and the circuit courts are separate entities in separate, coordinate branches of the government. The Department of Corrections and the circuit courts are charged with different responsibilities regarding probation. Wisconsin Stat. § 973.09(3)(d), as revised, allows the Department of Corrections to exercise its legislatively mandated powers and petition circuit courts to reduce the length of probation for stated reasons in certain situations. It does not follow that circuit courts are powerless to reduce the length of probation when the Department of Corrections does not file a petition.28 The Department of Corrections' powers to reduce the length of probation or *600to petition courts to reduce the length of probation are reasonable regulations of probation that do not conflict with a circuit court's inherent authority to reduce the length of probation in exercising its discretion regarding probation.
¶ 86. On the basis of the constitution, statutes, and precedent, I would recognize the existence of a circuit court's authority to reduce the length of probation.
Ill
¶ 87. A crucial question remains about the inherent authority of circuit courts to reduce the length of probation: "What limitation should be placed upon such power in the interest of promoting justice in the administration of criminal law[?]"29 A circuit court's inherent authority is a discretionary power that must be exercised within defined parameters.30
*601¶ 88. The parties dispute the scope of a circuit court's authority to reduce the length of probation.
¶ 89. The State urges that the circuit court's inherent authority should be exercised in the same narrow circumstances in which a circuit court may modify a sentence: (1) to correct formal or clerical errors or an illegal or void term of probation; (2) if a "new factor" is presented;31 or (3) if the probation is unduly harsh or unconscionable.32
¶ 90. The defendant argues that circuit courts may exercise their inherent authority to reduce the length of probation "for cause." "For cause" is the standard set forth in Wis. Stat. § 973.09(3)(a), governing when a court "may extend probation ... or modify the terms and conditions" of probation.
¶ 91. The court of appeals held that if circuit courts possessed this inherent authority, its exercise should be governed by the standards applied to modification of sentences.33 The court of appeals determined that the "preference for finality logically applies to sentencing in the general sense, including its probationary component."34
¶ 92. I conclude that a circuit court has inherent authority to reduce the length of probation "for cause." A circuit court should apply the same standard for deciding a motion to reduce the length of probation as it applies to a motion to modify the terms and conditions *602of probation.35 In other words, a circuit court may exercise its inherent authority to reduce the length of probation when doing so advances the dual purposes of probation: "to rehabilitate the defendant and to protect society without placing the defendant in prison."36
¶ 93. The court of appeals' adoption of the "modification of sentence" standard is erroneous for several reasons.
¶ 94. As a result of the court of appeals' decision, which applies a different standard to a motion to modify the terms and conditions of probation motion than is applied to a motion to reduce the length of probation, a circuit court may remove every term and condition of probation but be unable to reduce the length of probation. Thus, the probationer will be on probation in name only because the duration of probation is not technically over. This is an absurd result.
¶ 95. In addition to avoiding this absurd result, the "for cause" standard is appropriate because it does not equate probation with sentencing, as the court of appeals did.
¶ 96. I recognize that probation is closely related to sentencing; it is one possible disposition upon conviction. Nonetheless, probation is not generally considered a sentence.37 Probation is a legal term with a *603meaning different from sentencing;38 probation is an alternative to sentencing.39
¶ 97. Crucially, probation has different purposes than sentencing. It is commonly understood that there are four main purposes of sentencing: (1) deterrence; (2) rehabilitation; (3) retribution; and (4) segregation.40 Probation, on the other hand, has two primary purposes: (1) rehabilitation; and (2) protecting society without imprisoning the defendant.
¶ 98. The narrow constraints on circuit courts' inherent authority to modify sentences are motivated by the importance of finality in sentencing.41 Finality is crucial to achieve effective deterrence and to send a clear retributive message.
¶ 99. Without a strong emphasis on finality in sentencing, defendants and potential offenders would come to believe that sentences are freely modifiable and that offenders need not serve their full sentences. For this reason, the deterrent effect of criminal sentences would be reduced.
¶ 100. Retribution would be similarly undermined. From a retributive perspective, sentencing courts attempt to give defendants their "just deserts" based on the severity of the offense and the harm to society. Retribution is a backward-looking exercise— examining the harm done and determining what sen*604tence is required for the defendant to repay a debt to society. Future developments should not change this backward-looking analysis. If there were less finality in sentencing, the message that the sentence chosen coincides with the debt a defendant owes to society would be undermined.42
¶ 101. Thus, finality is crucial to ensure that two main purposes of sentencing — deterrence and retribution — are fulfilled.
¶ 102. As noted above, probation, in contrast, has two primary purposes: (1) rehabilitation, and (2) protecting society without imprisoning the defendant. Finality is not necessary to achieve either purpose.
¶ 103. Rehabilitation is forward-looking. Some defendants may progress more quickly than others. Predicting how long it will take before probation is no longer necessary for an individual defendant is difficult. Requiring continuing probation for a defendant who no longer needs probation is misguided; it is not necessary for public safety and is wasteful of the state's limited resources. Continued probation is not justified by an interest in finality. "For cause" in this context allows a court to consider the progress and rehabilitation of the probationer.
¶ 104. Accordingly, the limits on sentence modification should not be transplanted onto a circuit court's inherent authority to reduce the length of probation. Rather, circuit courts should be able to reduce the length of probation under the same standard as they can modify the terms and conditions or extend the length of probation — that is, when doing so is necessary to achieve probation's dual goals.
*605¶ 105. To be effective, probation must be flexible.43 A circuit court must be cognizant of changing circumstances and the changing needs of the individual probationer to determine when modification of the terms and conditions and the length of probation is warranted to achieve probation's dual goals.44
¶ 106. Even in the sentencing realm, where finality is of great value, this court has noted that "[i]t is more important to be able to settle a matter right with a little uncertainty than to settle it wrong irrevocably."45 In the context of probation, where flexibility rather than finality seems crucial, courts should be amenable to reductions in the length of probation, rather than setting the length of probation wrong irrevocably.
IV
¶ 107. Finally, because this court has not decided whether circuit courts possess the inherent authority to reduce the length of probation and a probationer is not limited to bringing only one motion to reduce the length of probation, the defendant is free to petition the circuit court again to reduce the length of his probation and *606argue that it has inherent, but not statutory, authority to do so.
¶ 108. For the reasons set forth, I dissent. The defendant did not forfeit the right to have this court decide the inherent authority issue. I conclude that a circuit court has inherent authority to reduce the length of probation "for cause," that is, a circuit court may exercise its inherent authority to reduce the length of probation when doing so advances the dual purposes of probation: "to rehabilitate the defendant and to protect society without placing the defendant in prison."

 "For cause" is the standard set forth in Wis. Stat. § 973.09(3)(a), which is applicable to a circuit court's discretionary authority to extend the period of probation and modify the terms and conditions of probation.


 See State v. Gray, 225 Wis. 2d 39, 69, 590 N.W.2d 918 (1999) (holding that Wis. Stat. § 973.09(3)(a) allows circuit courts to modify conditions of probation and extend probation at any time before the period of probation expires).


 Majority op., ¶ 5 (citing Wirth v. Ehly, 93 Wis. 2d 433, 443, 287 N.W.2d 140 (1980)).


 State v. Ndina, 2009 WI 21, ¶ 29, 315 Wis. 2d 653, 761 N.W.2d 612. Ndina distinguished between forfeiture and waiver. The latter applies to certain "fundamental" or "important" rights that are not lost simply by the party's failure to object; they must be "knowingly" and "expressly" relinquished. Ndina, 315 Wis. 2d 653, ¶ 31.


 Ndina, 315 Wis. 2d 653, ¶ 30 (citations omitted).


 Wis. Stat. § (Rule) 809.62(6).


 A response to the petition may contain "any perceived defects that may prevent ruling on the merits of any issue in the petition." Wis. Stat. (Rule) § 809.62(3)(c).


 Wirth, 93 Wis. 2d at 444. For cases in which an appellate court exercised its discretion to address an argument or issue and ignore the forfeiture rule, see, e.g., Apex Electronics Corp. v. Gee, 217 Wis. 2d 378, 577 N.W.2d 23 (1998); Binder v. Madison, 72 Wis. 2d 613, 241 N.W.2d 613 (1976); Dalka v. Am. Family Mut. Ins. Co., 2011 WI App 90, ¶¶ 5-6, 334 Wis. 2d 686, 799 N.W.2d 923.


 Wirth, 93 Wis. 2d at 443.


 Id. at 444.


 Id.


 Id. (quoting Binder, 72 Wis. 2d at 618).


 State ex rel. Friedrich v. Circuit Court for Dane County, 192 Wis. 2d 1, 16, 531 N.W.2d 32 (1995), quoted with approval in State v. Henley, 2010 WI 97, ¶ 73, 328 Wis. 2d 544, 787 N.W.2d 350.


 See, e.g., In re Kading, 70 Wis. 2d 508, 517-18, 238 N.W.2d 63 (1976); State v. Cannon, 199 Wis. 401, 402, 226 N.W. 385 (1929).


 Friedrich, 192 Wis. 2d at 16 (quoting State v. Holmes, 106 Wis. 2d 31, 44, 315 N.W.2d 703 (1982)) (emphasis added).
"Wisconsin courts have generally exercised inherent authority in three areas: (1) to guard against actions that would impair the powers or efficacy of the courts or judicial system; (2) to regulate the bench and bar; and (3) to ensure the efficient and effective functioning of the court, and to fairly administer justice." Henley, 328 Wis. 2d 544, ¶ 73 (citation omitted).


 State v. Braunsdorf, 98 Wis. 2d 569, 580, 297 N.W.2d 808 (1980).


 State v. Horn, 226 Wis. 2d 637, 648, 594 N.W.2d 772 (1999).
Although the similarities between probation and sentencing noted by the Horn court influence my conclusion that circuit courts have inherent authority to reduce the length of probation, the Horn court noted that probation and sentencing are not one and the same. Probation itself is not generally a sentence. Probation is an alternative to sentencing. See ¶ 52, infra.


 Horn, 226 Wis. 2d at 648.


 Id


 State v. Crochiere, 2004 WI 78, ¶ 11, 273 Wis. 2d 57, 681 N.W.2d 524 (citing with approval Hayes v. State, 46 Wis. 2d 93, 101, 175 N.W.2d 625 (1970)).


 Gray, 225 Wis. 2d at 68 (quoting State v. Sepulveda, 119 Wis. 2d 546, 554, 350 N.W.2d 96 (1984)). For discussions of the goals of probation being rehabilitation and protection of society and modification of the terms and condition of probation to promote these goals, see Huggett v. State, 83 Wis. 2d 790, 798, 803, 266 N.W.2d 403; Edwards v. State, 74 Wis. 2d 79, 83, 246 N.W.2d 109 (1976); Prue v. State, 63 Wis. 2d 109, 114, 215 N.W.2d 43 (1974).


 See Brief of Petitioner at 42-46; Brief of Respondent at 27-29.


 A Department of Corrections (DOC) regulation acknowledges the circuit court's inherent power to reduce the length of probation: "A [probationer] shall be discharged upon the issuance of a discharge certificate by the secretary at the expiration of the term noted on the court order ... unless: (a) The court has subsequently modified the term and extended or reduced it...." Wis. Admin. Code § DOC 328.17(2) (Dec. 2006) (emphasis added).
The Note to this DOC regulation makes the point even clearer: "[Probationers] are discharged at the expiration of the term noted on the court's order... unless the term has been extended by subsequent court action or unless a discharge at an earlier time is merited because of an action by a court, the governor, or department." Wis. Admin. Code § DOC 328.17, Appendix, Note: DOC 328.17 (Dec. 2006) (emphasis added). The DOC regulation reflects the settled notion that circuit courts have the inherent authority to reduce a defendant's length of probation.


 ABA, Standards Relating to Probation § 4.2 (1970) ("The sentencing court should have authority to terminate probation at any time. Such authority should be exercised prior to the term fixed in the original sentence if it appears that the offender has made a good adjustment and that further supervision or enforced compliance with other conditions is no longer necessary.").


 See Nonparty Brief and Appendix of the Wisconsin State Public Defender and the Wisconsin Association of Criminal Defense Lawyers at 7.


 The conditions are: "(1) The [D]epartment [of Corrections] petitions the court to discharge the person from probation. (2) The probationer has completed 50 percent of his or her period of probation. (3) The probationer has satisfied all conditions of probation that were set by the sentencing court. (4) The probationer has satisfied all rules and conditions of probation that were set by the [DOC], (5) The probationer has fulfilled all financial obligations .... (6) The probationer is not required to register [as a sex offender]." See 2011 Wis. Act 38.


 "The focus of this evaluation [of the powers of the legislative and judicial branches] is whether one branch's exercise of power has impermissibly intruded on the constitutional power of the other branch." Friedrich, 192 Wis. 2d at 15. See also Horn, 226 Wis. 2d at 648-50; State v. Holmes, 106 Wis. 2d 31, 38, 68-69, 315 N.W.2d 703 (1982); State v. Fearing, 2000 WI App 229, ¶ 20-21, 239 Wis. 2d 105, 619 N.W.2d 115.


 See Horn, 226 Wis. 2d at 651-2 ("[B]y vesting the administration of probation, including probation revocation, in the executive branch, the legislature has not withdrawn the judiciary's power . . . .").
*600Cf. State v. Stenklyft, 2005 WI 71, ¶¶ 97-105, 281 Wis. 2d 484, 697 N.W.2d 769 (Abrahamson, C.J., concurring in part and dissenting in part in an opinion that, along with an opinion by Crooks, J., represents the majority of the court) (holding that although sentencing is an area of shared constitutional powers, it violates separation of powers for the legislature to remove a circuit court's inherent authority to modify a sentence by granting the power to decide when to modify a sentence to an executive actor).


 Hayes v. State, 46 Wis. 2d 93, 101, 175 N.W.2d 625 (1970) (relating to a circuit court's inherent authority to modify a sentence). Hayes was overruled in part by State v. Taylor, 60 Wis. 2d 506, 210 N.W.2d 873 (1973), regarding an issue not relevant to a circuit court's inherent authority to modify sentences.


 Crochiere, 273 Wis. 2d 57, ¶ 12 (relating to modifying sentences).


 See id., ¶¶ 13-25 (discussing what constitutes a "new factor" for purposes of sentence modification).


 See id., ¶ 12.


 State v. Dowdy, 2010 WI App 158, ¶ 31, 330 Wis. 2d 444, 792 N.W.2d 230. The court of appeals concluded that none of those narrow standards were met by the defendant in the present case. Dowdy, 330 Wis. 2d 444, ¶¶ 34-36.


 Id., ¶ 32.


 Wis. Stat. § 973.09(3)(a).


 See Edwards v. State, 74 Wis. 2d 79, 83, 246 N.W.2d 109 (1976)(probation "is granted with the goals of rehabilitation and protection of society in mind."). See also Gray, 225 Wis. 2d at 68; Sepulveda, 119 Wis. 2d at 554; State v. Hays, 173 Wis. 2d 439, 445, 496 N.W.2d 645 (Ct. App. 1992).


 Horn, 226 Wis. 2d at 647 (citing Prue v. State, 63 Wis. 2d 109, 114, 216 N.W.2d 43 (1974)); Hays, 173 Wis. 2d at 444; State v. Meddaugh, 148 Wis. 2d 204, 211, 435 N.W.2d 269 (Ct. App. 1988). See also Fearing, 239 Wis. 2d 105, ¶ 6.


 True v. State, 63 Wis. 2d 109, 116, 216 N.W.2d 43 (1974).


 State v. Horn, 226 Wis. 2d 637, 647, 594 N.W.2d 772 (1999) (citing Garski v. State, 75 Wis. 2d 62, 69, 248 N.W.2d 425 (1977)). See also State v. Gereaux, 114 Wis. 2d 110, 113, 338 N.W.2d 118 (Ct. App. 1983).


 See State v. Szulczewski, 216 Wis. 2d 495, 504, 574 N.W.2d 660 (1998).


 See Crochiere, 273 Wis. 2d 57, ¶ 12.


 See Crochiere, 273 Wis. 2d 57, ¶ 23 ("Crochiere's early release would undercut the seriousness of the offense ....").


 Prue, 63 Wis. 2d at 114 ("The trial court should have leeway if probation is to be an effective tool of rehabilitation.").


 Under Crochiere, successful rehabilitation explicitly does not constitute a "new factor" warranting sentence modification. See Crochiere, 273 Wis. 2d 57, ¶¶ 17-23. In the probation context, it would seem that complete, successful rehabilitation should warrant a reduction of the length of probation or discharge from probation, particularly when there is a risk that the conditions of continuing probation could undermine the probationer's progress.


 Hayes v. State, 46 Wis. 2d 93, 105, 175 N.W.2d 625 (1970).